DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/2022 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 7, 11, 22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9375243B1 (referred herein as Pat. ‘243) in view of Vestgaarden (US Patent Pub. 20090036927A1). 
Claim 1 is rejected over claim 1-2 of Pat. ‘243 in view of Vestgaarden.  Pat. ‘243 discloses a method for fusing a sacroiliac joint.  Specifically in regards to claim 1, Pat. ‘243 discloses creating a cavity in an iliac bone and a sacrum bone spanning the sacroiliac joint wherein an opening is created in each of the bones [claim 1 at col. 7 lines 58-col. 8 line 11 and claim 2]; creating the cavity further comprises: exposing the joint with dilation tubes, sliding a joint locator into a tube having a blade at a distal end so the blade aligns in the joint, tapping a proximal end of the locator, removing the interior tubes, abrading the joint with the blade, sliding a reamer over the locator and creating graft site, removing the reamer and locator from tube, inserting directional cannula having distal teeth into tube so teeth align in the joint, tapping proximal end of the cannula to secure teeth in joint, aligning a drill guide over the cannula so a non-centered hole is over the iliac bone and inserting the guide into the cannula, drilling through the hole and into the bone, removing the drill and guide from the cannula, rotating the guide 180 degrees so that the hole is over the sacrum, inserting the guide into the cannula, inserting a drill bit through the hole and drilling into the sacrum, removing the drill bit and guide from the cannula, inserting an implant through said cannula and inserting a implant positioner into the cannula to engage the implant, tapping the proximal end of the implant positioner until engages the implant to place the implant into the cavity, removing the implant positioner from the cannula and removing the cannula from the joint, and removing the directional tube from the joint [claim 1 at col. 8 line 13 to col. 9 line 26]; and filling the cavity with a bone void filler [cl. 1 at col. 8 line 12].  However, Pat. ‘243 is silent as to the description of the implant that is the bone void filler.  Vestgaarden discloses a method for fusing a joint located between two boney structures (method and apparatus for spinal facet fusion, Fig. 1 and 4-26 and 48-50).  Specifically in regards to claim 1, Vestgaarden discloses creating a cavity (45) in two boney structures (50,55) spanning said joint, wherein said step of creating a cavity (45) comprises forming an opening (45) in the joint such that a portion of the opening (portion of 45 in 50) is formed in the first bone (50) and a portion (portion of 45 in 55) is formed in the second bone (55) (Fig. 4-5; and Page 3 Para. [0071]-[0073], and [0062]).  Vestgaarden discloses filling said cavity (45) with a bone void filler (5), wherein said step of filling said cavity (45) with a bone void filler (5) comprises providing a bone void filler (5) in the form of an implant (5) (The implant can be seen in Fig. 1 and Fig. 48-50.) (Fig. 1 and 4-5, 48-50; and Pg. 2 Para. [0054], Pg. 3 Para. [0062]-[0063]).  The implant (5) comprising a body (10) having a distal end (end with 20), a proximal end (end opposite 20), and top and bottom surfaces (surfaces with 15), left and right side surfaces (see Fig. 1 below); and a first stabilizer (15) extending outwardly from said top surface (surface with 15) of said body (10), said first stabilizer (15) comprising a top stabilizer surface, left and a right stabilizer surfaces; and a second stabilizer (15) extending outwardly from said bottom surface (surface with 15) of said body (10) said second stabilizer (15) comprising a bottom stabilizer surface, and left and right side stabilizer surfaces, wherein said first stabilizer (15) and said second stabilizer (15) are diametrically opposed from one another (Vestgaarden demonstrates in Fig. 1 and 48-50 wherein the body 10 has two stabilizers 15 on opposite sides of the body.) (Fig. 1, 48-50 and Fig. 1 below; Pg. 2 Para. [0054]-[0057] and Page 4 Para. [0090]).  Vestgaarden also discloses inserting said implant (5) into said opening (45) such that a portion of said body (10) of said implant (5) contacts the first bone (50), a portion of said body (10) contacts the second bone (55), and said first stabilizer (15) and said second stabilizer (15) of said implant (5) are disposed in the joint space between the boney structures (50,55) so as to make a press fit into the joint space between the boney structures (50,55) such that said left side surface of said first stabilizer (15) and said left side surface of said second stabilizer (15) engage the surface of one of the two boney structures (50,55); and such that said right side surface of said first stabilizer (15) and said right side surface of said second stabilizer (15) engage the surface of the other of the two boney structures (50,55) (As can be seen in Fig. 5, the stabilizers 15 are disposed between the bones 50,55 thereby allowing for the left and right sides of the stabilizers to each press against either bone 50 or bone 55.) (Fig. 4-5; Pg. 2 Para. [0054]-[0056], Pg. 3 Para. [0062]-[0065]).  Vestgaarden discloses wherein the implant (5) may be used to stabilize and fuse any joint having anatomy similar to the facet joint, i.e., a pair of opposing bony surfaces defining a gap therebetween, with the stabilizer of the fusion implant being sized to be positioned within the gap (Page 5 Para. [0099]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bone void filler of Pat. ‘243 to be an implant with two stabilizers as discloses in Vestgaarden in order to have an implant that allows for the implant to maintain its position while fusion occurs (Para. [0046]).
Claims 2, 7, and 11 are rejected on the ground of nonstatutory double patenting over claims 3-5 of Pat. ‘243 for reciting substantially similar limitations.
Claim 22 is rejected over claim 6 of Pat. ‘243 in view of Vestgaarden.  Pat. ‘243 discloses a method for fusing a sacroiliac joint.  Specifically in regards to claim 22, Pat. ‘243 discloses creating a cavity in an iliac bone and a sacrum bone spanning the sacroiliac joint wherein an opening is created in each of the bones [claim 6 at col. 9 lines 50-col. 10 line 5]; localizing the joint, inserting a joint locator into the joint so that a distal blade aligns on the joint, tapping a proximal end of the locator to secure the blade into the joint, abrading the joint, sliding a directional cannula over the locator so distal teeth can align on the joint, sliding a tapping cap over the locator until it engages the proximal end of the cannula, tapping the cap so that the teeth are secured in the joint, removing the cap and locator from the cannula, aligning a drill guide over the cannula so a non-centered hole is over the iliac bone and inserting the guide into the cannula, inserting a drill bit so as to drill through the hole and into the bone, removing the drill and guide from the cannula, rotating the guide 180 degrees so that the hole is over the sacrum, inserting the guide into the cannula, inserting a drill bit through the hole and drilling into the sacrum, removing the drill bit and guide from the cannula, inserting an implant through said cannula and inserting a implant positioner into the cannula to engage the implant, tapping the proximal end of the implant positioner until engages the implant to place the implant into the cavity, removing the implant positioner from the cannula and removing the cannula from the joint, and removing the directional tube from the joint [claim 6 at col. 10 line 7 to col. 11 line 18]; and filling the cavity with a bone void filler [cl. 6 at col. 10 line 6].  However, Pat. ‘243 is silent as to the description of the implant that is the bone void filler.  Vestgaarden discloses a method for fusing a joint located between two boney structures (method and apparatus for spinal facet fusion, Fig. 1 and 4-26 and 48-50).  Specifically in regards to claim 22, Vestgaarden discloses creating a cavity (45) in two boney structures (50,55) spanning said joint, wherein said step of creating a cavity (45) comprises forming an opening (45) in the joint such that a portion of the opening (portion of 45 in 50) is formed in the first bone (50) and a portion (portion of 45 in 55) is formed in the second bone (55) (Fig. 4-5; and Page 3 Para. [0071]-[0073], and [0062]).  Vestgaarden discloses filling said cavity (45) with a bone void filler (5), wherein said step of filling said cavity (45) with a bone void filler (5) comprises providing a bone void filler (5) in the form of an implant (5) (The implant can be seen in Fig. 1 and Fig. 48-50.) (Fig. 1 and 4-5, 48-50; and Pg. 2 Para. [0054], Pg. 3 Para. [0062]-[0063]).  The implant (5) comprising a body (10) having a distal end (end with 20), a proximal end (end opposite 20), and top and bottom surfaces (surfaces with 15), left and right side surfaces (see Fig. 1 below); and a first stabilizer (15) extending outwardly from said top surface (surface with 15) of said body (10), said first stabilizer (15) comprising a top stabilizer surface, left and a right stabilizer surfaces; and a second stabilizer (15) extending outwardly from said bottom surface (surface with 15) of said body (10) said second stabilizer (15) comprising a bottom stabilizer surface, and left and right side stabilizer surfaces, wherein said first stabilizer (15) and said second stabilizer (15) are diametrically opposed from one another (Vestgaarden demonstrates in Fig. 1 and 48-50 wherein the body 10 has two stabilizers 15 on opposite sides of the body.) (Fig. 1, 48-50 and Fig. 1 below; Pg. 2 Para. [0054]-[0057] and Page 4 Para. [0090]).  Vestgaarden also discloses inserting said implant (5) into said opening (45) such that a portion of said body (10) of said implant (5) contacts the first bone (50), a portion of said body (10) contacts the second bone (55), and said first stabilizer (15) and said second stabilizer (15) of said implant (5) are disposed in the joint space between the boney structures (50,55) so as to make a press fit into the joint space between the boney structures (50,55) such that said left side surface of said first stabilizer (15) and said left side surface of said second stabilizer (15) engage the surface of one of the two boney structures (50,55); and such that said right side surface of said first stabilizer (15) and said right side surface of said second stabilizer (15) engage the surface of the other of the two boney structures (50,55) (As can be seen in Fig. 5, the stabilizers 15 are disposed between the bones 50,55 thereby allowing for the left and right sides of the stabilizers to each press against either bone 50 or bone 55.) (Fig. 4-5; Pg. 2 Para. [0054]-[0056], Pg. 3 Para. [0062]-[0065]).  Vestgaarden discloses wherein the implant (5) may be used to stabilize and fuse any joint having anatomy similar to the facet joint, i.e., a pair of opposing bony surfaces defining a gap therebetween, with the stabilizer of the fusion implant being sized to be positioned within the gap (Page 5 Para. [0099]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bone void filler of Pat. ‘243 to be an implant with two stabilizers as discloses in Vestgaarden in order to have an implant that allows for the implant to maintain its position while fusion occurs (Para. [0046]).

 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7, 11, 13-16, 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as indefinite for the following reasons:
recites the limitation "said implant" in line 68.  There is insufficient antecedent basis for this limitation in the claim.
in lines 85-138 the claim discloses filling the cavity with a bone void filler in the form of an implant and then proceeds to disclose how the implant is inserted.  It is unclear if this is meant to be a new implant or a further clarification of the implant disclosed in line 68.  
in lines 122-138 the claim discloses how to insert the implant into the cavity which was previously discloses in lines 68-79.  It is unclear how the two descriptions of inserting the implant into the cavity of the joint are meant to be reconciled with one another.
Claims 2-3, 7, 11, 13-16 are rejected as indefinite for depending upon an indefinite claim.
Claim 22 is rejected as indefinite for the following reasons:
recites the limitation "said implant" in line 66.  There is insufficient antecedent basis for this limitation in the claim.
in lines 82-115 the claim discloses filling the cavity with a bone void filler in the form of an implant and then proceeds to disclose how the implant is inserted.  It is unclear if this is meant to be a new implant or a further clarification of the implant disclosed in line 66.  
in lines 99-115 the claim discloses how to insert the implant into the cavity which was previously discloses in lines 66-77.  It is unclear how the two descriptions of inserting the implant into the cavity of the joint are meant to be reconciled with one another.
Allowable Subject Matter
Claim 23, 19-21 is allowed.
The following is a statement of reasons for the indication of allowable subject:  The Stark references (Stark used herein and Stark US Patent 7648509B2 used in action mailed on 9/13/19) reciting a method for fusing a sacroiliac joint do not render all the limitations of the claims obvious.  Neither reference teaches or suggests advancing a drill bit through the second guide hole to form a first bone hole, advancing a drill bit through the first guide hole to form a second bone hole, rotating the drill guide 180 degrees, and then advancing a drill bit through the second guide hole a second time to form a third bone hole, and then advancing a drill bit through the first guide a second time hole to form a fourth guide hole, or wherein the first bone hole, the second bone hole, the third bone hole and the fourth bone hole together define a continuous cavity spanning the sacroiliac joint and formed partially in the sacrum and partially in the ilium.  Therefore, the claims have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims as recited herein.
The Vestgaarden reference describes utilizing a drill guide (115) which can be inserted into a cannula and advancing a drill bit through a guide hole to form a first bone hole, then removing the guide from the cannula and rotating the guide 180 degrees then advancing a drill bit through the same guide hole to form a second bone hole (Page 3 Para. [0073]).  However, it does not recite wherein the guide has a hole that is aligned directly through the center of the guide and an hole aligned offset from the center of the guide wherein both are used to create a hole in a portion of a first bone and then the guide is removed and rotated 180 degrees prior to being used to drill the second hole through the second bone. Therefore, the claims have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims as recited herein.
Claims 1-3, 7, 11, 13-16, 22 would be allowable if the double patenting and the 112(b) rejections were overcome.

Response to Arguments
Applicant’s amendments filed on 7/7/22 have overcome the 112rejection  and the art rejections previously made.  of claims 1-21 which are hereby withdrawn making applicant’s arguments moot.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775